            Case 2:15-cv-02142-WB Document 61 Filed 08/04/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE VINCENT KUBIS,                        :
    Petitioner,                              :
                                             :
                       v.                    :      CIVIL ACTION 15-CV-2142
                                             :
THE DISTRICT ATTORNEY OF                     :
BUCKS COUNTY, et al.,                        :
     Respondents.                            :


                                            ORDER

       AND NOW, this 29th day of July, 2020, in consideration of Petitioner George Vincent

Kubis’s Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 49), it is

ORDERED that:

       1.      The Motion is DISMISSED for lack of jurisdiction for the reasons set forth in the

Court’s Memorandum accompanying this Order.

       2.      A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propriety of this Court’s procedural ruling with

respect to these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).


                                             BY THE COURT:


                                             _/s/ Wendy Beetlestone
                                             WENDY BEETLESTONE, J.
